Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-41, as filed April 4, 2020, are allowed.

Reasons for Allowance
	Regarding 35 U.S.C. §101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, under step 2A prong two, the claims integrate imaging sensors which measure vertebral displacement and motion sensors to detect motion of a patient with the determining of scores indicative that an outcome of a medical procedure will be successful. The claims use this specific data collected from specific sensors to calculate these scores and in turn, determine if an outcome of a procedure will be successful. This provides a specific improvement of prior systems, resulting in improved predictive spinal kinematics measurement and procedure outcome prediction. Thus, the claims are eligible. 

	Regarding the previous grounds of rejection under 35 U.S.C. §103, Jain (U.S. Pub. No. 2012/0130201) discloses using sensor data to determine scores related to patient motion and sleep, and using the scores to determine therapies to provide a patient, but does not disclose measuring vertebral displacement, determining weighted daily averages of activity scores and a combined score which is 

	Levendowski et al. (U.S. Pub. No. 2008/0146893) discloses to determine patient risk factor scores in order to predict an outcome of a procedure, but does not disclose measuring vertebral displacement, determining weighted daily averages of activity scores and a combined score which is compared to cut-points in order to determine whether a procedure is recommended.

	Silverman (U.S. Pub. No. 2012/0296675) discloses using patient information to provide a score for the physical condition of the patient, a score for the degree of expected surgical risk and invasiveness, a score for other vital assessments of perioperative complexity, and alphanumeric codes for other factors that may require special preoperative preparation and planning, but does not disclose measuring vertebral displacement, determining weighted daily averages of activity scores and a combined score which is compared to cut-points in order to determine whether a procedure is recommended.

	Therefore, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest each and every limitation in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DEVIN C HEIN/Examiner, Art Unit 3686